NICKEL-COBALT-MANGANESE COMPLEX HYDROXIDE PARTICLES AND METHOD FOR PRODUCING SAME, POSITIVE ELECTRODE ACTIVE MATERIAL FOR NONAQUEOUS ELECTROLYTE SECONDARY BATTERY AND METHOD FOR PRODUCING SAME, AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to communication filed on 2/22/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (US 2006/0081818 Al), Ikoma et al. (US 5,700,596), Sugiura et al. (US 2010/0159330 Al), and further in view of Tokuno et al. (JP 2004-193115). Claim 3 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito et al. (US 2006/0081818 Al), Ikoma et al. (US 5,700,596), Sugiura et al. (US 2010/0159330 Al), Tokuno et al. (JP 2004-193115) and further in view of Huang et al. (Journal of 
The Examiner agrees with the Applicant’s arguments with respect to the reference of Sugiura. Regarding the limitations in claim 1 on the diameter of the secondary particles, Sugiura does not disclose the thickness and long diameter. 
Sugiura refers to the dimensions of the multiple regions rl 1, r12, r13, etc. that make up the active material layer 32 shown in Fig. 7 of the Sugiura document, and they are not the dimensions of the particles. 
In paragraph [0065] of Sugiura, it is stated that "The plate-like particle 15b2 for cathode active material according to an embodiment of the present invention is ... a LiCoO2 particle, and is formed into a plate-like form having a thickness of about 2 µm to 100 µm," and paragraph [0102] states, "Since the thickness of the sheet-like compact is substantially equal to the thickness of a plate-like particle, ...." In other words, the plate-like form refers to the sheet-like compact, and Sugiura describes the thickness of the sheet-like compact, but does not disclose the dimensions of the particles themselves. 
Since 1 µm corresponds to 1,000 nm, if Sugiura's values are expressed in nm, it is 2,000 nm to 100,000 nm, which is the thickness of Sugiura's sheet. The thickness of the secondary particles in the present invention is 10 to 300 nm, while the thickness of the Sugiura's sheet is completely different. Therefore, Sugiura in no way teaches or suggests the thickness and long diameter of the secondary particles of the present invention.
Further, there is no teaching of platelike particles for a compound comprised of a hydroxide form of Ni, Co, and Mn. As such, the Applicant has overcome the reference of Sugiura and the rejection under 103 is therefore withdrawn and claims 1, 3, and 4 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729